           Case 3:19-cv-03422-SI Document 110 Filed 01/15/21 Page 1 of 4




 1   SUSAN S. MUCK (SBN 126930)
     susan.muck@wilmerhale.com
 2   KEVIN P. MUCK (SBN 120918)
     kevin.muck@wilmerhale.com
 3   WILLIAM BRENC (SBN 318544)
     william.brenc@wilmerhale.com
 4   WILMER CUTLER PICKERING HALE AND
     DORR LLP
 5   One Front Street, Suite 3500
     San Francisco, CA 94111
 6   Telephone: (628) 235-1002
     Facsimile: (628) 235-1001
 7
     JEREMY T. ADLER (admitted pro hac vice)
 8   jeremy.adler@wilmerhale.com
     TIFFANY E. PAYNE (admitted pro hac vice)
 9   tiffany.payne@wilmerhale.com
     WILMER CUTLER PICKERING HALE AND
10   DORR LLP
     7 World Trade Center, 250 Greenwich Street
11   New York, New York 10007
     Telephone: (212) 230-8800
12   Facsimile: (212) 937-7300
13   JOSEPH M. LEVY (SBN 329318)
     joseph.levy@wilmerhale.com
14   WILMER CUTLER PICKERING HALE AND
     DORR LLP
15   2600 El Camino Real, Suite 400
     Palo Alto, CA 94306
16   Telephone: (650) 858-6000
     Facsimile: (650) 858-6100
17
     Attorneys for Defendants
18   Zuora, Inc.; Tien Tzuo; and Tyler Sloat
19
                                   UNITED STATES DISTRICT COURT
20
                                  NORTHERN DISTRICT OF CALIFORNIA
21
     CASEY ROBERTS, Individually and On                 Case No. 3:19-cv-03422-SI
22   Behalf Of All Others Similarly Situated,
                                                        STIPULATION AND [PROPOSED]
23                                  Plaintiff,          ORDER TO EXTEND DEADLINES AND
24          vs.                                         CONTINUE HEARING REGARDING
                                                        LEAD PLAINTIFF’S MOTION FOR
25   ZUORA, INC., TIEN TZUO, and TYLER                  CLASS CERTIFICATION
     SLOAT,
26
                                    Defendants.
27

28                                                -1-
      Case No. 3:19-cv-03422-SI                                STIPULATION AND [PROPOSED] ORDER
          Case 3:19-cv-03422-SI Document 110 Filed 01/15/21 Page 2 of 4




 1           Pursuant to Civil Local Rule 6-2, the Parties through undersigned counsel hereby stipulate

 2   and respectfully request that the Court extend by fourteen (14) days the deadlines for Defendants

 3   Zuora, Inc., Tien Tzuo, and Tyler Sloat’s (“Defendants”) Opposition to Lead Plaintiff New Zealand

 4   Methodist Trust Association’s (“Lead Plaintiff’s”) Motion for Class Certification, Appointment of

 5   Class Representative, and Appointment of Class Counsel (“Motion for Class Certification”) and for

 6   Lead Plaintiff’s Reply in Support of its Motion for Class Certification, and to accordingly postpone

 7   by two weeks the hearing on Lead Plaintiff’s Motion for Class Certification.

 8           WHEREAS, Lead Plaintiff filed a Motion for Class Certification (Dkt. 100) on December

 9   4, 2020;

10           WHEREAS, Defendants’ Opposition to Lead Plaintiff’s Motion for Class Certification is

11   due February 5, 2021, Lead Plaintiff’s Reply is due March 5, 2021, and the Motion for Class

12   Certification is set for hearing before this Court on March 26, 2021 at 10:00 a.m.;

13           WHEREAS, to allow Defendants to complete their deposition of Lead Plaintiff’s employee

14   and its expert, and to prepare a possible Opposition to the Motion for Class Certification, Defendants

15   propose extending the deadline for Defendants’ Opposition to the Motion for Class Certification by

16   fourteen (14) days to February 19, 2021 and Lead Plaintiff’s Reply in Support of its Motion for

17   Class Certification by fourteen (14) days to March 19, 2021;

18           WHEREAS, Lead Plaintiff does not object to this request;

19           WHEREAS, these extensions would require altering the date of the hearing on Lead

20   Plaintiff’s Motion for Class Certification;

21           THEREFORE, pursuant to Civil Local Rule 6-2(a), the Parties hereby stipulate and agree,

22   through their respective, counsel, as follows:

23         1. Defendants’ deadline to file their Opposition to the Motion for Class Certification shall

24              be extended by fourteen (14) days to February 19, 2021 and Lead Plaintiff’s deadline to

25              file its Reply in Support of its Motion for Class Certification shall be extended by fourteen

26              (14) days to March 19, 2021.

27

28                                                     -2-
     Case No. 3:19-cv-03422-SI                                      STIPULATION AND [PROPOSED] ORDER
          Case 3:19-cv-03422-SI Document 110 Filed 01/15/21 Page 3 of 4




 1         2. The hearing on Lead Plaintiff’s Motion for Class Certification shall be continued fourteen

 2              (14) days to April 9, 2021 at 10:00 AM or any other date thereafter that is convenient for

 3              the Court.

 4   IT IS SO STIPULATED.

 5   Dated: January 15, 2021                             WILMER CUTLER PICKERING, HALE
                                                         AND DORR LLP
 6

 7                                                       By:    /s/ Susan S. Muck
                                                                 SUSAN S. MUCK
 8

 9                                                       Attorneys for Defendants Zuora, Inc., Tien
                                                         Tzuo, and Tyler Sloat
10

11   Dated: January 15, 2021                             HAGENS BERMAN SOBOL SHAPIRO LLP
12
                                                         By:    /s/ Lucas Gilmore
13                                                               LUCAS GILMORE
14
                                                         Attorneys for Lead Plaintiff New Zealand
15                                                       Methodist Trust Association

16

17                                     SIGNATURE ATTESTATION
18           I am the ECF User whose identification and password are being used to file the foregoing
19   Stipulation and [Proposed] Order. Pursuant to Civil Local Rule 5-1(i), I hereby attest that the other
20   signatories have concurred in this filing.
21   Dated: January 15, 2021                             By:   /s/ Susan S. Muck
                                                               Susan S. Muck
22

23

24

25

26

27

28                                                   -3-
     Case No. 3:19-cv-03422-SI                                     STIPULATION AND [PROPOSED] ORDER
          Case 3:19-cv-03422-SI Document 110 Filed 01/15/21 Page 4 of 4




 1                                 [PROPOSED] ORDER

 2            PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4

 5   Dated:
 6
                                              The Honorable Susan Illston
 7                                            United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                         -4-
     Case No. 3:19-cv-03422-SI                         STIPULATION AND [PROPOSED] ORDER
